Citation Nr: 0947351	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as secondary to posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to May 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO, inter alia, granted 
service connection for PTSD and denied service connection for 
acid reflux condition due to PTSD.  The Veteran appealed the 
30 percent rating assigned for PTSD as well as the denial of 
service connection for acid reflux condition.

The Veteran had a personal hearing at the RO in October 2005. 
A transcript of the hearing has been associated with the 
claim file.

In January 2008, the Board denied the Veteran's claims. In 
July 2008 the U.S. Court of Appeals for Veterans Claims 
(Court) granted the parties' Joint Motion for Remand, 
vacating the Board's decision and remanding the appeal for 
further action by the Board.

In November 2008 the Board denied the Veteran's claim of 
entitlement to a higher evaluation for PTSD and remanded the 
issue of entitlement to service connection for GERD for 
additional development.  In June 2009 the Court vacated the 
Board's decision with respect to the Veteran's PTSD and 
remanded the appeal for further action by the Board.  While 
the case was in appellate status before the Court, the RO 
conducted development on the issue of service connection for 
GERD and issued a March 2009 a supplemental statement of the 
case (SSOC).

In September 2009, the Board granted a 100 percent rating for 
PTSD (a full grant of the benefit sought) and remanded the 
claim for service connection for GERD.

The claim for service connection for GERD is REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the Veteran if further action is required.

REMAND

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand. Where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board's September 2009 remand instructed the RO to issue 
appropriate notice with respect to the evidence and 
information necessary to support the claim for service 
connection for GERD on a secondary basis, including under a 
theory of aggravation.  The Board also instructed the RO to 
request an addendum from the physician who conducted the 
March 2009 VA examination as to whether the Veteran's GERD is 
aggravated by his service-connected PTSD or, alternatively, 
schedule a new examination if the March 2009 VA examiner was 
not available.

The claims file has been returned to the Board, but there are 
no documents in the claims file indicating that the requested 
development has been undertaken or accomplished.  Thus, a 
remand is required for the RO to comply with the instructions 
in the Board's September 2009 remand, or to indicate that it 
has complied with these instructions and associate with the 
claims file documents indicating such compliance.

Accordingly, the claim for service connection for GERD is 
REMANDED for the following action:

1.  Send the Veteran the appropriate 
notice regarding the evidence and 
information necessary to establish 
service connection for GERD as secondary 
to PTSD, including on an aggravation 
basis.

2.  Return the Veteran's claims file to 
the physician who conducted the March 
2009 VA examination and request an 
addendum to his examination report.  Such 
addendum should address whether the 
Veteran's GERD is aggravated by his 
service-connected PTSD.  If the March 
2009 examiner is not available, the 
Veteran should be scheduled for a new VA 
examination to address this question.

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



